Back to Form 8-K Exhibit 10.2 AHCA CONTRACT NO. FAR009 AMENDMENT NO. 4 THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION, hereinafter referred to as the “Agency,” and WELLCARE OF FLORIDA, INC. D/B/A STAYWELL HEALTH PLAN OF FLORIDA, hereinafter referred to as the “Vendor,” is hereby amended as follows: 1. All references in the Contract to the Vendor’s company name are hereby changed from WellCare of Florida, Inc. d/b/a Staywell Health Plan of Florida to WellCare of Florida, Inc. d/b/a Staywell.The Vendor’s contact information, including names, addresses and telephone numbers and the Vendor’s FEID number remain unchanged. 2. Effective September 1, 2007, Standard Contract, Section II., Item A., Contract Amount, the first sentence, is hereby revised to change the total amount of the Contract from $214,516,613.00 to $233,738,003.00 (an increase of $19,221,390.00). 3. Effective September 1, 2007, Attachment I, Scope of Services, Section C., Method of Payment, Item 1., General, the first paragraph is hereby revised to now read as follows: Notwithstanding the payment amounts which may be computed with the rate tables specified in Tables 2 thru 8, the sum of total capitation payments under this Contract shall not exceed the total Contract amount of $233,738,003.00 (an increase of $19,221,390.00). 4. Effective September 1, 2007, Attachment I, Scope of Services, Exhibits 1-A, 3-A, 4-A, 5-A, 6-A, 7-A, 8-A and 9-A, are hereby included and made a part of the Contract.All references in the Contract to Exhibits 1, 3, 4, 5, 6, 7, 8 and 9, shall hereinafter refer respectively to Exhibits 1-A, 3-A, 4-A, 5-A, 6-A, 7-A, 8-A and 9-A. 5. Effective September 1, 2007, Attachment II, Medicaid Reform Health Plan Model Contract, Section XIII, Method of Payment, Section B, Capitation Rate Payments, is hereby revised as follows: Sub-item 1.b.(1)(b), is hereby amended to include the following: Contract Year 2007-2008 Medicaid Reform rates under current Capitation Rate methodology. Sub-item 1.b.(1)(i), the first paragraph is hereby amended to now read as follows: (i) 50% of Risk Adjusted Methodology: The capitation amount based on the percentage of Risk-Adjusted methodology (h) multiplied by the Base Rates column for Risk-Adjusted methodology after budget neutrality factor (g). Sub-item 1.b.(1)(j), the first sentence is hereby amended to now read as follows: (j) Final Rate (with Enhanced Benefit Adjustment): The current methodology capitation amount (d) added to the 50% of Risk-Adjusted methodology amount (i). 6. This Amendment shall be effective upon execution by both parties or July 1, 2007, whichever is later. All provisions in the Contract and any attachments thereto in conflict with this Amendment shall be and are hereby changed to conform with this Amendment. All provisions not in conflict with this Amendment are still in effect and are to be performed at the level specified in the Contract. This Amendment, and all its attachments, is hereby made part of the Contract. This Amendment cannot be executed unless all previous Amendments to this Contract have been fully executed. IN WITNESS WHEREOF, the parties hereto have caused this fourteen (14) page Amendment (including all attachments) to be executed by their officials thereunto duly authorized. WELLCARE OF FLORIDA, INC. D/B/A STAYWELL STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION SIGNED BY:/s/ Todd S. Farha SIGNED BY:/s/ Andrew Agwunobi NAME:Todd S. Farha NAME:Andrew C. Agwunobi, M.D. TITLE: President and CEO TITLE:Secretary DATE:6/29/07 DATE: 6/29/07 List of Attachments/Exhibits included as part of this Amendment: Specify Type Letter/ Number Description Exhibit 1-A Benefit Grid Effective September 1, 2007 (4 Pages) Exhibit 3-A Comprehensive Component and Catastrophic Component Capitation Rates (2 Pages) Exhibit 4-A Comprehensive Component Only (1 Page) Exhibit 5-A Capitation Rates SSI Medicare Part B Only and SSI Medicare Parts A and B Enrollees for All Medicaid Reform Counties (1 Page) Exhibit 6-A Capitation Rates for HIV/AIDS Populations for Each Medicaid Reform County (1 Page) Exhibit 7-A Capitation Rates for Children with Chronic Conditions for All Medicaid Reform Counties (1 Page) Exhibit 8-A Kick Payment Amounts for Covered Transplant Services (1 Page) Exhibit 9-A Kick Payment Amounts for Covered Obstetrical Delivery Services (1 Page) REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK EXHIBIT 1-A Benefit Grid Effective September 1, 2007 (i)Area 10 Broward- Children and Families *IF ADDITIONAL SERVICES ARE NEEDED THEY MUST BE PRIOR AUTHORIZED. Enhanced benefits Circumcision, boys up to one year $25 OTC, per household per month Adult Dental – Adult Dental – Exams / X-rays / Two Annual Standard Cleanings AHCA CONTRACT No. FAR009, Exhibit 1-A Page 1 of 4 (ii)Area 10 Broward- Aged and Disabled *IF ADDITIONAL SERVICES ARE NEEDED THEY MUST BE PRIOR AUTHORIZED. Enhanced benefits Circumcision, boys up to one year $25 OTC, per household per month Meals on Wheels – Home delivery up to 10 meals post discharge Expanded dental services – Exams/Xrays/ Deep Cleaning/ Clear and Silver Fillings/ Crown (limited Flouride/Periodontal Scaling and root planing Respite Events - up to 1 per mont) AHCA CONTRACT No. FAR009, Exhibit 1-A Page2 of 4 Exhibit 1-A Benefit Grid (i)Area 4 Duval- Children and Families *IF ADDITIONAL SERVICES ARE NEEDED THEY MUST BE PRIOR AUTHORIZED. Enhanced benefits Circumcision, boys up to one year $25 OTC, per household per month Adult Dental Exams / X-rays / Deep Cleaning / Unlimited Silver Fillings / Two Annual Standard Cleanings AHCA CONTRACT No. FAR009, Exhibit 1-A Page3 of 4 Exhibit 1-A Benefit Grid (ii)Area 4 Duval- Aged and Disabled *IF ADDITIONAL SERVICES ARE NEEDED THEY MUST BE PRIOR AUTHORIZED. Enhanced benefits Circumcision, boys up to one year $25 OTC, per household per month Meals on Wheels – Home delivery up to 10 meals post discharge Adult Dental – Exams / X-rays / Deep Cleaning / Clear and Silver Fillings / Crown (limited) / Fluoride / Periodontal Scaling and Root Planing) Respite Events - up to 1 per month EXHIBIT 3-A COMPREHENSIVE COMPONENT AND CATASTROPHIC COMPONENT CAPITATION RATES TABLE 2 Area:4 County:Duval, Clay, Baker and Nassau September 1, 2007 Age Range FY0708 Discounted Reform rates Under Current Methodology Percentage of Current Methodology 50% of Current Methodology Preliminary FY0708 Base rates for Risk Adjusted Methodology Budget Neutrality Factor FY0708 Base rates for Risk Adjusted Methodology after Budget Neutrality Percentage of Risk Adjusted Methodology 50% of Risk Adjusted Methodology Final Rates (with Enhanced Benefit Adjustment) a b c d e f g h i j Eligibility Category: Children and Family Month 0-2 All $ 942.31 Month 3-11 All $ 218.74 1-5 All $ 113.17 50 % $ 56.58 $ 124.53 1.04120 $ 129.66 50 % $ 64.83 $ 118.98 6-13 All $ 82.75 50 % $ 41.37 $ 124.53 1.04120 $ 129.66 50 % $ 64.83 $ 104.08 14-20 Female $ 119.81 50 % $ 59.91 $ 124.53 1.04120 $ 129.66 50 % $ 64.83 $ 122.24 14-20 Male $ 81.70 50 % $ 40.85 $ 124.53 1.04120 $ 129.66 50 % $ 64.83 $ 103.56 21-54 Female $ 218.13 50 % $ 109.06 $ 124.53 1.04120 $ 129.66 50 % $ 64.83 $ 170.41 21-54 Male $ 158.54 50 % $ 79.27 $ 124.53 1.04120 $ 129.66 50 % $ 64.83 $ 141.22 55+ All $ 350.55 50 % $ 175.28 $ 124.53 1.04120 $ 129.66 50 % $ 64.83 $ 235.30 Composite Based on Total Casemonths $ 119.40 $ 129.66 $ 0.00 $ 122.04 Eligibility Category: Aged and Disabled Month 0-2 All $ 14,803.79 Month 3-11 All $ 3,019.63 1-5 All $ 537.41 50 % $ 268.70 $ 657.05 1.05080 $ 690.42 50 % $ 345.21 $ 601.64 6-13 All $ 312.13 50 % $ 156.06 $ 657.05 1.05080 $ 690.42 50 % $ 345.21 $ 491.25 14-20 All $ 296.53 50 % $ 148.27 $ 657.05 1.05080 $ 690.42 50 % $ 345.21 $ 483.61 21-54 All $ 790.16 50 % $ 395.08 $ 657.05 1.05080 $ 690.42 50 % $ 345.21 $ 725.49 55+ All $ 809.32 50 % $ 404.66 $ 657.05 1.05080 $ 690.42 50 % $ 345.21 $ 734.88 Composite Based on Total Casemonths $ 623.67 $ 690.42 $ 0.00 $ 643.91 AHCA Contract No. FAR009, Exhibit 3-A, Page1 of 2 EXHIBIT 3-A COMPREHENSIVE COMPONENT AND CATASTROPHIC COMPONENT CAPITATION RATES TABLE 2 September 1, 2007 Area: 10 County: Broward ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS) Age Range FY0708 Discounted Reform rates Under Current Methodology Percentage of Current Methodology 50% of Current Methodology Preliminary FY0708 Base rates for Risk Adjusted Methodology Budget Neutrality Factor FY0708 Base rates for Risk Adjusted Methodology after Budget Neutrality Percentage of Risk Adjusted Methodology 50% of Risk Adjusted Methodology Final Rates (with Enhanced Benefit Adjustment) a b c d e f g h i j Eligibility Category: Children and Family Month 0-2 All $907.28 Month 3-11 All $208.49 1-5 All $106.14 50% $53.07 $117.69 1.07460 $126.47 50% $63.23 $113.98 6-13 All $82.94 50% $41.47 $117.69 1.07460 $126.47 50% $63.23 $102.61 14-20 Female $115.00 50% $57.50 $117.69 1.07460 $126.47 50% $63.23 $118.32 14-20 Male $79.98 50% $39.99 $117.69 1.07460 $126.47 50% $63.23 $101.16 21-54 Female $202.08 50% $101.04 $117.69 1.07460 $126.47 50% $63.23 $160.99 21-54 Male $146.71 50% $73.35 $117.69 1.07460 $126.47 50% $63.23 $133.86 55+ All $325.58 50% $162.79 $117.69 1.07460 $126.47 50% $63.23 $221.50 Composite Based on Total Casemonths $108.91 $126.47 $0.00 $115.34 Eligibility Category: Aged and Disabled Month 0-2 All $17,822.94 Month 3-11 All $3,594.38 1-5 All $631.27 50% $315.63 $813.28 1.06682 $867.63 50% $433.81 $734.46 6-13 All $355.68 50% $177.84 $813.28 1.06682 $867.63 50% $433.81 $599.42 14-20 All $343.79 50% $171.90 $813.28 1.06682 $867.63 50% $433.81 $593.59 21-54 All $930.27 50% $465.13 $813.28 1.06682 $867.63 50% $433.81 $880.97 55+ All $965.71 50% $482.85 $813.28 1.06682 $867.63 50% $433.81 $898.33 Composite Based on Total Casemonths $758.94 $867.63 $0.00 $797.02 REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FAR009, Exhibit 3-A, Page2 of 2 EXHIBIT 4-A COMPREHENSIVE COMPONENT ONLY TABLE 3 September 1, 2007 Area:County: ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS) Area Age Range FY0607 Discounted Reform rates Under Current Methodology Percentage of Current Methodology 75% of Current Methodology FY0607 Base Rates for Risk-Adjusted Methodology Percentage of Risk-Adjusted Methodology 25% of Risk-Adjusted Methodology Budget Neutrality Factor Budget Adjusted of 25% of Risk Adjusted Methodology Blended Rate (Risk 1.00) Final Rate (with Enhanced Benefit Adjustment) (a) (b) (c) (d) (e) (f) (g) (h) (i) (j) (k) Eligibility Category: Children and Family Month 0-2 All $ 75% $ $ 25% $ $ $ Month 3-11 All $ 75% $ $ 25% $ $ $ 1-5 All $ 75% $ $ 25% $ $ $ 6-13 All $ 75% $ $ 25% $ $ $ 14-20 Female $ 75% $ $ 25% $ $ $ 14-20 Male $ 75% $ $ 25% $ $ $ 21-54 Female $ 75% $ $ 25% $ $ $ 21-54 Male $ 75% $ $ 25% $ $ $ 55+ All $ 75% $ $ 25% $ $ $ Composite $ $ Eligibility Category: Aged and Disabled Month 0-2 All $ 75% $ $ 25% $ $ $ Month 3-11 All $ 75% $ $ 25% $ $ $ 1-5 All $ 75% $ $ 25% $ $ $ 6-13 All $ 75% $ $ 25% $ $ $ 14-20 All $ 75% $ $ 25% $ $ $ 21-54 All $ 75% $ $ 25% $ $ $ 55+ All $ 75% $ $ 25% $ $ $ Composite $ $ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FAR009, Exhibit 4-A, Page 1 of 1 EXHIBIT 5-A CAPITATION RATES SSI MEDICARE PART B ONLY AND SSI MEDICARE PARTS A AND B ENROLLEES FOR ALL MEDICAID REFORM COUNTIES TABLE 4 Area: 4 County: Duval, Baker, Clay and Nassau ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS) Under Age 65 Age 65 & Over SSI/Parts A & B $200.51 $135.15 SSI/Part B Only $369.64 $369.64 Area: 10 County: Broward ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS) Under Age 65 Age 65 & Over SSI/Parts A & B $192.29 $129.85 SSI/Part B Only $249.37 $249.37 REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FAR009, Exhibit 5-A, Page 1 of 1 EXHIBIT 6-A CAPITATION RATES FOR HIV/AIDS POPULATIONS FOR EACH MEDICAID REFORM COUNTY TABLE 5 Area: 4 County: Duval, Baker, Clay and Nassau ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS) Capitation Rate HIV (no medicare) $1,216.29 AIDS (no medicare) $2,394.42 HIV-SSI/Parts A & B, SSI Part B Only $294.90 AIDS-SSI/Parts A & B, SSI Part B Only $291.91 Area: 10 County: Broward ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS) Capitation Rate HIV (no medicare) $1,966.44 AIDS (no medicare) $3,690.27 HIV-SSI/Parts A & B, SSI Part B Only $331.60 AIDS-SSI/Parts A & B, SSI Part B Only $708.10 REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FAR009, Exhibit 6-A, Page 1 of 1 EXHIBIT 7-A CAPITATION RATES FOR CHILDREN WITH CHRONIC CONDITIONS FOR ALL MEDICAID REFORM COUNTIES TABLE 6 Area: County: ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS) Age < 1 Yr Age 1 Yr Age 2 - 20 Yrs Children with Chronic Conditions $ $ $ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FAR009, Exhibit 7-A, Page 1 of 1 EXHIBIT 8-A KICK PAYMENT AMOUNTS FOR COVERED TRANSPLANT SERVICES TABLE 7 Area: 4 County: Duval, Baker, Clay and Nassau Area: 10 County: Broward CPT Code Transplant CPT Code Description Children/Adolescents or Adult Payment Amount 32851 lung single, without bypass Children/Adolescents $320,800.00 32851 lung single, without bypass Adult $238,000.00 32852 lung single, with bypass Children/Adolescents $320,800.00 32852 lung single, with bypass Adult $238,000.00 32853 lung double, without bypass Children/Adolescents $320,800.00 32853 lung double, without bypass Adult $238,000.00 32854 lung double, with bypass Children/Adolescents $320,800.00 32854 lung double, with bypass Adult $238,000.00 33945 heart transplant with or without recipient cardiectomy Children/Adolescents $162,000.00 33945 heart transplant with or without recipient cardiectomy Adult $162,000.00 47135 liver, allotransplation, orthotopic, partial or whole from cadaver or living donor Children/Adolescents $122,600.00 47135 liver, allotransplation, orthotopic, partial or whole from cadaver or living donor Adult $122,600.00 47136 liver, heterotopic, partial or whole from cadaver or living donor any age Children/Adolescents $122,600.00 47136 liver, heterotopic, partial or whole from cadaver or living donor any age Adult $122,600.00 REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FAR009, Exhibit 8-A, Page 1 of 1 EXHIBIT 9-A KICK PAYMENT AMOUNTS FOR COVERED OBSTETRICAL DELIVERY SERVICES TABLE 8 Area:4 County: Duval, Baker, Clay & Nassau CPT Code Obstetrical Delivery CPT Code Description Payment Amount 59409 Vaginal delivery only $3,982.26 59410 Vaginal delivery including postpartum care 59515 Cesarean delivery including postpartum care 59612 Vaginal delivery only, after previous cesarean delivery 59614 Vaginal delivery only, after previous cesarean delivery including postpartum care 59622 Cesarean delivery only, following attempted vaginal delivery after previous cesarean delivery including postpartum care Area: 10 County: Broward CPT Code Obstetrical Delivery CPT Code Description Payment Amount 59409 Vaginal delivery only $3,997.99 59410 Vaginal delivery including postpartum care 59515 Cesarean delivery including postpartum care 59612 Vaginal delivery only, after previous cesarean delivery 59614 Vaginal delivery only, after previous cesarean delivery including postpartum care 59622 Cesarean delivery only, following attempted vaginal delivery after previous cesarean delivery including postpartum care REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FAR009, Exhibit 9-A, Page 1 of 1
